Name: Commission Implementing Regulation (EU) 2015/561 of 7 April 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings
 Type: Implementing Regulation
 Subject Matter: cultivation of agricultural land;  farming systems;  agricultural structures and production;  agricultural activity
 Date Published: nan

 9.4.2015 EN Official Journal of the European Union L 93/12 COMMISSION IMPLEMENTING REGULATION (EU) 2015/561 of 7 April 2015 laying down rules for the application of Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1308/2013 of the European Parliament and of the Council of 17 December 2013 establishing a common organisation of the markets in agricultural products and repealing Council Regulations (EEC) No 922/72, (EEC) No 234/79, (EC) No 1037/2001 and (EC) No 1234/2007 (1), and in particular Articles 70, 72 and Article 145(3) thereof, Having regard to Regulation (EU) No 1306/2013 of the European Parliament and of the Council of 17 December 2013 on the financing, management and monitoring of the common agricultural policy and repealing Council Regulations (EEC) No 352/78, (EC) No 165/94, (EC) No 2799/98, (EC) No 814/2000, (EC) No 1290/2005 and (EC) No 485/2008 (2), and in particular Article 62(2)(a) thereof, Whereas: (1) Regulation (EU) No 1308/2013 contains in Chapter III of Title I of Part II rules on a scheme of authorisations for vine plantings which repeal and replace the transitional planting right regime set out in Subsection II of Section IVa of Chapter III of Title I of Part II of Council Regulation (EC) No 1234/2007 (3) as from 1 January 2016. Chapter III of Title I of Part II of Regulation (EU) No 1308/2013 lays down rules concerning duration, management and control of the scheme of authorisations for vine plantings and empowers the Commission to adopt implementing acts concerning the management and also the control of the scheme. The transitional planting right regime set out in Subsection II of Section IVa of Chapter III of Title I of Part II of Regulation (EC) No 1234/2007 remains applicable until 31 December 2015 in accordance with Article 230(1)(b)(ii) of Regulation (EU) No 1308/2013. (2) Article 62 of Regulation (EU) No 1308/2013 lays down the general requirement for Member States to grant an authorisation for vine planting upon submission of an application by producers intending to plant or replant vines. Article 63 of Regulation (EU) No 1308/2013 provides for a safeguard mechanism for new plantings, whereby Member States have to grant every year authorisations for new plantings corresponding to 1 % of the total area actually planted with vines in their territory, but where lower limits may be decided on the basis of sound justifications. Article 64 of Regulation (EU) No 1308/2013 lays down rules concerning the granting of authorisations for new plantings and sets out eligibility and priority criteria that Member States may apply. (3) Rules should be established at Union level concerning the procedure to follow by the Member States regarding the decisions on the safeguard mechanism and on the choice of eligibility and priority criteria. Such rules should include time limits for decisions to be taken and implications in case certain decisions are not taken. (4) In order to provide clarity and a consistent application in all Member States and wine regions, the rules in relation to the granting of authorisations for new plantings should also include the processing of applications, the selection procedure and their granting each year. In that way, producers are subject to similar rules at Union level when applying for authorisations for new plantings. These rules aim at ensuring a transparent, fair, and timely functioning of the system, adapted to the needs of the wine sector. They should also prevent that applicants face unjustified inequalities, excessive delays or disproportionate administrative burden. In particular, since the beginning of the wine year is on 1 August, the granting of authorisations for new plantings by that date seems well adjusted to the needs of the wine sector and ensures that vine plantings can still be undertaken within the same civil year. An appropriate date should be fixed to ensure that all relevant decisions taken by the Member State are made public in due time before the opening of the call for applications and to allow producers to be well aware of the applicable rules before they submit an application. (5) Where the total number of hectares requested in the eligible applications largely exceeds the number of hectares made available by Member States, it may lead to a large share of individual applicants obtaining only a fraction of the hectares they applied for and therefore not using the corresponding authorisations and thus being subject to penalties. To address such situations, it is appropriate not to impose such penalties where the authorisations granted correspond to less than a certain percentage of what was applied for. Furthermore, in order to avoid the loss of the corresponding authorisations, it should be made possible for Member States either to transfer them to the following year or to redistribute them within the same year among the applicants who did not see their application fully satisfied and did not reject the authorisations granted. (6) Article 66 of Regulation (EU) No 1308/2013 and Articles 3 and 4 of the Commission Delegated Regulation (EU) 2015/560 (4) establish rules concerning the granting of authorisations for replantings in the same holding. Rules should also be established at Union level concerning the procedure to follow by the Member States when granting those authorisations for replantings, and the time frame for Member States to grant these authorisations. In order to enable producers to address constraints as regards replanting in the same holding due to phytosanitary, environmental or operational reasons, Member States should have the possibility to allow the producers to submit an application within a reasonable but limited period after the grubbing up. Furthermore, given the administrative burden for Member States and for the producers implied by the submission and processing of applications for authorisations for replanting, it should also be possible to apply a simplified procedure in the specific cases where the area to be replanted corresponds to the area grubbed up or where no restrictions on replantings are decided. (7) Article 68 of Regulation (EU) No 1308/2013 establishes rules on the granting of authorisations on the basis of conversion of plantings rights granted before 31 December 2015. Rules should also be established at Union level concerning the procedure to be followed by the Member States for the granting of such authorisations. Timeframe for submission and treatment of the requests should be established, so that Member States can receive and process the requests for conversion in an appropriate and timely manner. (8) Article 62(2) of Regulation (EU) No 1308/2013 establishes that authorisations are to be granted for a specific area of the producer's holding identified in an application. In duly justified cases, applicants should be given the possibility to change such specific area during the period of validity of the authorisation. However, this possibility should be excluded in some cases in order to prevent the circumvention of the scheme of authorisations for vine plantings. (9) Articles 63(4), 64(3), 71(3) and Article 145 of Regulation (EU) No 1308/2013 establish the obligation for Member States to notify the Commission of certain aspects of the implementation of the scheme of authorisations for vine plantings. Requirements should be established to facilitate the communication of information by Member States on all relevant aspects of the management and control of this scheme, allowing for a proper monitoring of its implementation. (10) Article 62 of Regulation (EU) No 1306/2013 provides for the need to establish control provisions in relation to the implementation of the scheme of authorisations for vine plantings. General rules on control are needed in order to clarify that the main tool for verifying the compliance with the scheme is the vineyard register, and that controls should be carried out in line with the general principles which are laid down in Article 59 of Regulation (EU) No 1306/2013. Such rules should provide the general framework for Member States to develop more detailed provisions at national level in order to avoid non-authorised plantings and to ensure that the rules of the scheme of authorisations are respected, including the respect of the deadline for using the authorisations and for grubbing up in the case of anticipated replanting as well as the respect of the commitments made by the producers to obtain the authorisations. (11) The measures provided for in this Regulation are in accordance with the opinion of the Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Authorisations for vine plantings Authorisations for vine planting as provided for in Chapter III of Title I of Part II of Regulation (EU) No 1308/2013 shall be granted as from 2016 in accordance with this Regulation. The authorisations concern new plantings, replantings and plantings rights to be converted. The authorisations for new plantings referred to in Article 64 of Regulation (EU) No 1308/2013 shall be granted annually. Article 2 Prior decisions on areas to be made available for new plantings 1. Where Member States decide to limit the total area available for new plantings to be allocated in the form of authorisations in accordance with Article 63(2) and (3) of Regulation (EU) No 1308/2013, they shall make public such decisions and respective justifications by 1 March. 2. Where Member States take into account recommendations from professional organisations or interested groups of producers as referred to in Article 65 of Regulation (EU) No 1308/2013, these recommendations shall be presented with sufficient time for their examination before the decision referred to in paragraph 1 is taken by the Member State concerned. The recommendations shall also be made public. Article 3 Criteria for the granting of authorisations for new plantings Where Member States decide to use criteria for the granting of authorisations for new plantings as laid down in Article 64(1) and (2) of Regulation (EU) No 1308/2013, such decisions shall be made public by 1 March. The decisions referred to in the first paragraph shall concern: (a) the application of one or more of the criteria listed in the second subparagraph of Article 64(1) of Regulation (EU) No 1308/2013, including the due justification in case Member States decide to apply point (d) of Article 64(1), as well as in Article 2(1) of Delegated Regulation (EU) 2015/560; (b) the number of hectares available for the granting of authorisations at national level: (i) on a pro-rata basis; (ii) according to priority criteria listed in Article 64(2) of Regulation (EU) No 1308/2013, as well as in Article 2(3) of Delegated Regulation (EU) 2015/560 Where Member States intend to apply the priority criteria referred to in point (b)(ii) of the second paragraph of this Article, they shall define which of these priority criteria will be applied. Member States may also decide to attribute different importance to each of the priority criteria chosen. Such decisions shall enable Member States to establish a ranking of individual applications at national level for the granting of the number of hectares referred to in point (b)(ii), based on the compliance of these applications with the priority criteria chosen. Article 4 Default rules for new plantings Where Member States do not make public the relevant decisions by the deadlines set out in Articles 2 and 3, the following rules for granting of authorisations for new plantings shall apply for the corresponding year: (a) availability of authorisations for new planting corresponding to 1 % of the total area actually planted with vines in their territory, as specified in Article 63(1) of Regulation (EU) No 1308/2013, and without other limits; (b) pro-rata distribution of hectares to all eligible applicants on the basis of the area for which they have requested the authorisation, where applications exceed the area made available. Member States shall ensure that the information relating to the rules applicable pursuant to the first paragraph is made public. Article 5 Submission of applications for new plantings 1. Once the decisions referred to in Articles 2 and 3 or the information referred to in the second paragraph of Article 4 are made public and not later than 1 May, Member States shall open the period for the submission of individual applications, which shall be at least of 1 month. 2. Applications shall identify the specific size and location of the area in the applicant holding for which the authorisation is to be granted. Where no limits are decided in accordance with Article 2 and no criteria are decided in accordance with Article 3, Member States may exempt applicants from the requirement to indicate in the application the specific location of the area in the applicant holding for which the authorisation is to be granted. Member States may request, where relevant for the implementation of the scheme of authorisations, additional information from applicants. 3. Where Member States decide to use certain criteria for the granting of authorisations for new plantings, the following rules apply: (a) eligibility criteria referred to in Article 64(1)(c) of Regulation (EU) No 1308/2013 and in Article 2(1) of Delegated Regulation (EU) 2015/560: applications shall indicate the grapevine product(s) the applicant intends to produce in the newly planted area(s) specifying whether the applicant intends to produce one or more of the following: (i) wines with a protected designation of origin; (ii) wines with a protected geographical indication; (iii) wines without geographical indication including with an indication of the wine grape variety; (b) priority criterion referred to in Article 64(2)(e) of Regulation (EU) No 1308/2013: applications shall include information of an economic nature demonstrating the economic sustainability of the respective project on the basis of on one or more of the standard methodologies of financial analysis for agricultural investment projects mentioned in Part E of Annex II to Delegated Regulation (EU) 2015/560; (c) priority criterion referred to in Article 64(2)(f) of Regulation (EU) No 1308/2013: applications shall include information of an economic nature demonstrating the potential for increased competitiveness on the basis of the considerations laid down in Part F of Annex II to Delegated Regulation (EU) 2015/560; (d) priority criterion referred to in Article 64(2)(g) of Regulation (EU) No 1308/2013: applications shall include information demonstrating the potential for the improvement of products with geographical indications on the basis of one of the conditions laid down in Part G of Annex II to Delegated Regulation (EU) 2015/560; (e) priority criterion referred to in Article 64(2)(h) of Regulation (EU) No 1308/2013: applications shall include information showing that the size of the applicant's holding at the time of the application complies with thresholds to be established by Member States on the basis of the provisions laid down in Part H of Annex II to Delegated Regulation (EU) 2015/560; (f) where Member States require applicants to undertake the commitments referred to in Parts (A) and (B) of Annex I and Parts (A), (B), (D), (E), (F), (G) and in section II of Part (I) of Annex II to Delegated Regulation (EU) 2015/560 in relation to the respective criteria, applications shall include those commitments. Where any of the elements mentioned in points (a) to (f) of the first subparagraph may be gathered directly by Member States, Member States may exempt applicants from including such elements in their applications. 4. After the expiry of the submission period referred to in paragraph 1, Member States shall inform the non-eligible applicants on the non-eligibility of their applications pursuant to the decision on the eligibility criteria adopted by Member States in accordance with Article 3. Such applications shall be excluded from the subsequent steps of the procedure. Article 6 Granting of authorisations for new plantings 1. Where the total area covered by the eligible applications submitted does not exceed the area(s) made available in accordance with Article 2(1), Member States shall grant the authorisations to the full extent applied for by producers. 2. Where the total area covered by the eligible applications submitted exceeds the area(s) made available in accordance with Article 2(1), Member States shall apply the selection procedure laid down in Annex I. Member States shall, not later than 1 August, grant the authorisations to the selected applicants according to the outcome of such selection procedure. Where eligible applications have not been fully satisfied, applicants shall be informed of the reasons for such decision. 3. Where the authorisation granted corresponds to less than 50 % of the area requested in the respective application, the applicant may refuse such authorisation within 1 month following the date on which the authorisation was granted. In that case, the applicant shall not be subject to the administrative penalties referred to in Article 62(3) of Regulation (EU) No 1308/2013. Member States may decide that the corresponding number of hectares is made available in the same year, not later than 1 October, for authorisations to be granted to those applicants that were granted only a part of the area they requested in line with the outcome of the selection procedure referred to in paragraph 2, and which did not refuse the corresponding authorisations. Member States may also decide to make available those hectares in the following year on top of the 1 % of the total area planted with vines as provided for in Article 63(1) of Regulation (EU) No 1308/2013. Article 7 Restrictions of the granting of authorisations for replantings 1. Where Member States decide to restrict the granting of authorisations for replantings in areas eligible for the production of wines with a protected designation of origin or a protected geographical indication in accordance with Article 66(3) of Regulation (EU) No 1308/2013 and Article 4 of Delegated Regulation (EU) 2015/560, they shall make such decisions public by 1 March. Professional organisations or interested groups of producers referred to in Article 65 of Regulation (EU) No 1308/2013 shall present the recommendations to be taken into account by the Member State pursuant to that Article with sufficient time for their examination before the decision referred to in the first subparagraph is taken. The Member State concerned shall make public those recommendations. 2. The decisions referred to in paragraph 1 shall apply during 1 year from the date on which they were made public. Where a recommendation from a professional organisation or an interested group of producers is made for a period of time longer than 1 year but no more than 3 years, as provided for in the second subparagraph of Article 65 of Regulation (EU) No 1308/2013, such decisions may also apply for a period of time up to 3 years. Where such professional organisations or interested groups of producers do not submit the relevant recommendations with sufficient time for their examination as provided for in paragraph 1, or Member States do not make public the relevant decisions by 1 March, Member States shall authorise the replanting automatically as provided for in Article 8. Article 8 Procedure for granting the authorisations for replantings 1. Applications for authorisations for replantings referred to in Article 66(1) of Regulation (EU) No 1308/2013 may be submitted at any time during the same wine year in which the grubbing up takes place. However, Member States may decide that the submission of applications for authorisations for replantings can be made until the end of second wine year following the one in which the grubbing up took place. Where those time-periods are not respected, Member States shall not grant an authorisation for replanting. Applications shall identify the specific size and the location of the area(s) grubbed up and of the area(s) to be replanted in the same applicant's holding for which the authorisation is to be granted. Where no restrictions are decided in accordance with Article 7, and the applicant has not undertaken any of the commitments referred to in point (2)(b) of Parts A and B of Annex I and in Parts B(4) and D of Annex II to Delegated Regulation (EU) 2015/560, Member States may exempt applicants from the requirement to indicate in the application the specific location of area(s) to be replanted for which the authorisation is to be granted. Member States may request, where relevant for the implementation of the scheme of authorisations, additional information from applicants. Member States shall grant authorisations automatically within 3 months as from the submission of the applications. However, Member States may decide to apply the time-periods referred to in Articles 5 and 6 for the submission of applications and granting of authorisations for new plantings respectively. 2. Where the area to be replanted corresponds to the same area grubbed up or where no restrictions are decided in accordance with paragraph 1 of Article 7, a simplified procedure may be applied at national level or for certain areas within the territory of the Member State. In such case, the authorisation for replanting may be considered to have been granted the date the area was grubbed up. To this purpose, the producer concerned shall submit, at the latest by the end of the wine year in which the grubbing up was undertaken, an ex post communication which stands as application for authorisation. 3. Applications for authorisations for replantings referred to in Article 66(2) of Regulation (EU) No 1308/2013 may be submitted at any time during the year. Applications shall identify the specific size and the location of the area(s) to be grubbed up and of the area(s) to be replanted in the same applicant's holding for which the authorisation is to be granted. Applications shall also include the commitment to grub up the area planted with vines at the latest by the end of the fourth year from the date on which new vines have been planted. Member States may request, where relevant for the implementation of the scheme of authorisations, additional information from applicants. Member States shall grant authorisations automatically within 3 months as from the submission of the application. However, Member States may decide to apply the time-periods referred to in Articles 5 and 6 for the submission of applications and granting of authorisations for new plantings respectively. Article 9 Procedure for granting the authorisations according to the transitional provisions 1. Producers shall submit the requests for conversion of planting rights into authorisations as referred to in Article 68(1) of Regulation (EU) No 1308/2013 as from 15 September 2015. Applications shall identify the specific size and location of the area in the applicant holding for which the authorisation is to be granted. Member States may exempt applicants from the requirement to indicate in the application the specific location of the area in the applicant holding for which the authorisation is to be granted. Member States may request, where relevant for the implementation of the scheme of authorisations, additional information from applicants. 2. Where, in accordance with the second subparagraph of Article 68(1) of Regulation (EU) No 1308/2013, Member States decide to extend the time period to submit the request for the conversion of planting rights into authorisations beyond 31 December 2015, they shall make this decision public by 14 September 2015. In this case, the requests for conversion by the producer may be submitted at any time as from 15 September 2015 and until the end of the time period fixed by Member States pursuant to the first subparagraph. 3. After verifying that the planting rights for which the conversion has been requested in accordance with paragraphs 1 and 2 are still valid, Member States shall grant the authorisations automatically. The period between the submission of the request to convert and the granting of the authorisations shall not exceed 3 months. However, when the request is submitted before 31 December 2015, the 3-month period shall start on 1 January 2016. Article 10 Modification of the specific area for which the authorisation is granted In duly justified cases, Member States may decide, at the request of the applicant, that a vine planting may be made in an area of the holding which is different from the specific area for which the authorisation has been granted provided that the new area has the same size in hectares and that the authorisation is still valid in accordance with Article 62(3) of Regulation (EU) No 1308/2013. The first paragraph shall not apply where authorisations have been granted on the basis of the compliance with specific eligibility or priority criteria linked to the location indicated in the application and the request for modification indicates a new specific area outside such location. Article 11 Notifications 1. As from 2016, Member States shall submit to the Commission each year by 1 March: (a) the communication on wine-growing areas referred to in Article 145(3) of Regulation (EU) No 1308/2013, concerning the situation on 31 July of the previous wine year. This communication shall be made in the form set out in Annex II to this Regulation; (b) the notifications referred to in Articles 63(4) and 64(3) of Regulation (EU) No 1308/2013. These notifications shall be made in the form set out in Annex III to this Regulation; (c) a notification on the restrictions decided by Member States in relation to replantings in the same holding as referred to in Article 7 of this Regulation. This notification shall be made in the form set out in Annex VI (Table A) to this Regulation; (d) an updated national list of professional organisations or interested groups of producers referred to in Articles 2 and 7 of this Regulation; (e) the communication on the total size of the areas ascertained as planted with vines without an authorisation as well as the non-authorised areas grubbed up, as referred to in Article 71(3) of Regulation (EU) No 1308/2013. Such communication shall refer to the previous wine year. The first communication shall be submitted for the first time by 1 March 2017 and shall cover the period between 1 January 2016 and 31 July 2016. The communication shall be made in the form set out in Annex IV to this Regulation; (f) where Member States decide to apply the priority criterion referred to in Article 64(2)(h) of Regulation (EU) No 1308/2013, the thresholds decided in relation to the minimum and maximum size of holdings as referred to in Part H of Annex II to Delegated Regulation (EU) 2015/560. 2. As from 2016, Member States shall submit to the Commission each year by 1 November: (a) a notification on the applications for authorisations for new plantings requested, on the authorisations effectively granted during the previous wine year pursuant to Article 6(1) or (2) of this Regulation, and on the authorisations refused by the applicants as well as those granted to other applicants before 1 October pursuant to Article 6(3) of this Regulation. These notifications shall be made in the form set out in Annex V to this Regulation; (b) a notification on the authorisations for replantings granted during the previous wine year as referred to in Article 8 of this Regulation. The first notification shall be made by 1 November 2016 and shall cover the period between 1 January 2016 and 31 July 2016. The notification shall be made in the form set out in Annex VI (Table B) to this Regulation; (c) a notification on the authorisations granted during the previous wine year on the basis of the conversion of valid planting rights as referred to in Article 9 of this Regulation. Such notification shall be made in the form set out in Annex VII (Table B), and be made only until the 1 November of the year following the end of the deadline for conversion referred to in Article 68(1) of Regulation (EU) No 1308/2013 or the deadline decided by the Member State in accordance with Article 9(2) of this Regulation. 3. Member States complying with the conditions set out in Article 67(2) of Regulation (EU) No 1308/2013 shall notify the Commission by 31 July 2015 of the decision not to implement the scheme of authorisations for vine plantings pursuant Article 67(2) of Regulation (EU) No 1308/2013. 4. Member States shall notify the Commission by 15 September 2015 of the deadline for conversion of planting rights into authorisations pursuant to Article 9(2) of this Regulation. This notification shall be made in the form set out in Annex VII (Table A) to this Regulation. 5. The notifications, communications and submission of lists referred to in this Article shall be made in accordance with Commission Regulation (EC) No 792/2009 (5). 6. If a Member State fails to comply with paragraphs 1 to 4, or if the relevant information appears incorrect, the Commission may suspend part or all of the monthly payments referred to in Article 17 of Regulation (EU) No 1306/2013 as regards the wine sector until the notification is correctly made. 7. Member States shall retain the information submitted in accordance with this Article for at least 10 wine years following the wine year during which it was submitted. 8. The obligations laid down in this Article shall not prejudice the Member States' obligations laid down in Regulation (EU) No 1337/2011 of the European Parliament and of the Council (6). Article 12 Controls 1. Member States shall apply controls to the extent they are necessary to ensure the proper application of the rules for the scheme of authorisations for vine plantings laid down in Chapter III of title I of Part II of Regulation (EU) No 1308/2013, in Delegated Regulation (EU) 2015/560 and in this Regulation. 2. In order to verify the compliance with the rules referred to in paragraph 1, Member States shall make use of the vineyard register referred to in Article 145 of Regulation (EU) No 1308/2013. 3. Article 59 of Regulation (EU) No 1306/2013 shall apply mutatis mutandis to the scheme of authorisations for vine plantings. Article 13 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 April 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 671. (2) OJ L 347, 20.12.2013, p. 549. (3) Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (OJ L 299, 16.11.2007, p. 1). (4) Commission Delegated Regulation (EU) 2015/560 of 15 December 2014 supplementing Regulation (EU) No 1308/2013 of the European Parliament and of the Council as regards the scheme of authorisations for vine plantings (see page 1 of this Official Journal). (5) Commission Regulation (EC) No 792/2009 of 31 August 2009 laying down detailed rules for the Member States' notification to the Commission of information and documents in implementation of the common organisation of the markets, the direct payments' regime, the promotion of agricultural products and the regimes applicable to the outermost regions and the smaller Aegean islands (OJ L 228, 1.9.2009, p. 3). (6) Regulation (EU) No 1337/2011 of the European Parliament and of the Council of 13 December 2011 concerning European statistics on permanent crops and repealing Council Regulation (EEC) No 357/79 and Directive 2001/109/EC of the European Parliament and of the Council (OJ L 347, 30.12.2011, p. 7). ANNEX I Selection procedure referred to in Article 6(2) A. ALLOCATION ON A PRO-RATA BASIS The total number of hectares available for new plantings that Member States have decided to allocate on a pro rata basis to all applicants at national level as referred to in Article 3(b)(i), shall be divided among individual eligible applications according to the following formula, while respecting the possible limits referred to in Article 2: A1 = Ar * (%Pr * Tar/Tap) A1 = authorisation granted to an individual applicant according to pro rata (in hectares) Ar = area requested by the producer in his application (in hectares) %Pr = proportion of the total availability to be granted on a pro rata basis Tar = total area made available in authorisations (in hectares) Tap = total of all applications by producers (in hectares) B. ALLOCATION ACCORDING TO THE PRIORITY CRITERIA The part of the total number of hectares available for new plantings that Member States have decided to allocate at national level according to the priority criteria selected as referred to in Article 3 (b)(ii), shall be divided among individual eligible applications in the following way: (a) Member States shall select the priority criteria at national level and may give all the criteria selected the same importance or attribute them different weighing. Member States may apply such weighing uniformly at national level or change the weighing of the criteria depending on the area within the territory of the Member State. Where Member States attribute the same importance to all criteria selected at national level, a value of one (1) shall be associated to each of them. Where Member States attribute to the criteria selected at national level different weighing, a value varying between zero (0) and one (1) shall be associated to each of those criteria and the sum of all individual values must always be equal to one (1). Where the weighing of these criteria varies depending on the area within the territory of the Member State, an individual value varying between zero (0) and one (1) shall be associated to each of those criteria for each of the areas. In this case, the sum of all individual weights of the selected criteria for each of those areas must always be equal to one (1). (b) Member States shall assess each eligible individual application on the basis of the compliance with priority criteria selected. In order to assess the level of such compliance with each of the priority criteria, Member States shall establish a single scale at national level, on the basis of which to attribute a number of points to each application in relation to each of those criteria. The single scale shall pre-define the number of points to be attributed in relation to the level of compliance with each of the criteria, detailing also the number of points to be attributed in relation to each of the elements of each specific criterion. (c) Member States shall establish a ranking of individual applications at national level on the basis of the total points attributed to each individual application according to the compliance or the level of compliance referred respectively in point (b) and, where applicable, the importance of the criteria referred to in point (a). For this purpose, they shall use the following formula: Pt = W1 * Pt1 + W2 * Pt2 + ¦ + Wn * Ptn Pt = total of points given to a specific individual application W1, W2 ¦, Wn = weight of criteria 1, 2, ¦, n Pt1, Pt2 ¦, Ptn = level of compliance of the application with criteria 1, 2, ¦ n In areas where the weighing is zero for all priority criteria, all eligible applications shall receive the maximum value in the scale for what concerns the level of compliance. (d) Member States shall grant authorisations to the individual applicants following the order established in the ranking mentioned in point (c) and until the hectares to be allocated according to the priority criteria are exhausted. The full number of hectares requested by an applicant shall be satisfied in the form of authorisations before granting an authorisation to the next applicant according to the ranking. If the hectares available are exhausted on a position of the ranking where several applications have the same number of points, the remaining hectares shall be allocated on a pro rata basis to these applications. (e) If the limit for a certain region, or area eligible for a protected designation of origin or protected geographical indication, or area without geographical indication, is reached when granting authorisations pursuant to Part A and points (a), (b), (c) and (d) of Part B, no further applications originating from that region or area shall be satisfied. ANNEX II Communication referred to in Article 11(1)(a) Table Inventory of wine-growing areas Member State: Date of communication: Wine year: Areas/Regions Areas actually planted with vines (ha) which are eligible for the production of (3): wine with Protected Designation of Origin (PDO) (1) wine with Protected Geographic Indication (PGI) (2) wine without PDO/PGI and situated in a PDO/PGI area wine without PDO/PGI and situated outside of a PDO/PGI area Total of which are included in column (2) of which are not included in column (2) (1) (2) (3) (4) (5) (6) (7) 1 2 ¦ Total of Member State NB: values to be introduced in column (7) = (2) + (4) + (5) + (6). Communication deadline: 1 March (for the first time: by 1 March 2016). (1) Such areas may also be eligible for the production of PGI wine or wine without GI. (2) Such areas may also be eligible for the production of PDO wine and wine without GI (column (3)), or only PGI wine and wine without GI (column (4)). None of the areas reported in columns (3) and (4) should be included in columns (5) and (6). (3) The data refers to the 31 July of the previous wine year. ANNEX III Notifications referred to in Article 11(1)(b) Table A Authorisations for new plantings  percentage Member State: Date of communication: Year: Total area (ha) actually planted (on last 31 July): Percentage to be applied at national level: Total area (ha) for new plantings at national level, on the basis of the % decided: Justifications on limitation of the percentage at national level (where below 1 %): Total area (ha) transferred from previous year in accordance with Article 6(3): Total area (ha) to be made available for new plantings at national level: Notification deadline: 1 March (for the first time: 1 March 2016). Table B Authorisations for new plantings  geographical limitations Member State: Date of communication: Year: Where appropriate, limitations decided at the relevant geographic level: A. per region, where appropriate Limited area region 1 region 2 ¦ B. per sub-region, where appropriate Limited area sub-region 1 sub-region 2 ¦ C. per PDO/PGI area, where appropriate Limited area PDO/PGI area 1 PDO/PGI area 2 ¦ D. per area without a PDO/PGI, where appropriate Limited area area without PDO/PGI 1 area without PDO/PGI 2 ¦ NB: This table shall be accompanied by the related justifications referred to in Article 63(3) of Regulation (EU) No 1308/2013. Notification deadline: 1 March (for the first time: 1 March 2016). Table C Authorisations for new plantings  Decisions on eligibility criteria at the relevant geographical level made public Member State: Date of communication: Year: Eligibility criteria, where appropriate: Eligibility criteria Art. 64(1) of Regulation (EU) No 1308/2013 and Article 2(1) second subparagraph of Delegated Regulation (EU) 2015/560 Selected by the MS: Y/N If Yes, indicate the relevant geographic level where appropriate: Art. 64(1)(a) of Regulation (EU) No 1308/2013 region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(1)(b) of Regulation (EU) No 1308/2013 region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(1)(c) of Regulation (EU) No 1308/2013 PDO area 1; PDO area 2; ¦ Art. 2(1) second subparagraph of Delegated Regulation (EU) 2015/560 PGI area 1; PGI area 2; ¦ Art. 64(1)(d) of Regulation (EU) No 1308/2013 Selected by the MS: Y/N If yes for Art. 64(1)(d), indicate the specific geographic level where appropriate: Priority criteria Art. 64(2) of Regulation (EU) No 1308/2013 Art. 64(2)(a) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(b) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(c) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(d) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(e) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(f) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(g) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ Art. 64(2)(h) region, sub-region, (non)PDO/PGI area 1; region, sub-region, (non)PDO/PGI area 2; ¦ NB: In case of Yes for Art. 64(1)(d), this table shall be accompanied by the related justifications referred to in Article 64(1)(d) of Regulation (EU) No 1308/2013 and in Article 2(5) of Delegated Regulation (EU) 2015/560: Notification deadline: 1 March (for the first time: 1 March 2016). Table D Authorisations for new plantings  Decisions on pro-rata distribution and priority criteria at the relevant geographical level made public Member State: Date of communication: Year: Total area (ha) to be made available for new plantings at national level: 1. Pro-rata distribution, where appropriate: Percentage of area to be granted on a pro-rata basis at national level: Number of hectares: 2. Priority criteria, where appropriate: Percentage of area to be granted according to priority criteria at national level: Number of hectares: Information on the single scale established at national level to assess the level of compliance of individual applications with the priority criteria selected (range of values, min and max ¦): 2.1. If priority criteria are applied at national level without differentiation by area Priority criteria chosen and respective importance: Priority criteria Art. 64(2) of Regulation (EU) No 1308/2013 and Article 2(3) second subparagraph of Delegated Regulation (EU) 2015/560: Art. 64(2)(a) (1) Art. 64(2)(a) (2) Art. 64(2)(b) Art. 64(2)(c) Art. 64(2)(d) Art. 64(2)(e) Art. 64(2)(f) Art. 64(2)(g) Art. 64(2)(h) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (3) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (4) Importance (0 to 1): 2.2. If priority criteria are applied at national level with differentiation by area 2.2.1. Area 1: (describe what are the territorial limits of the area 1) Priority criteria chosen and respective importance: (If no criteria is selected for this specific area, indicate zero in all columns below) Priority criteria Art. 64(2) of Regulation (EU) No 1308/2013 and Article 2(3) second subparagraph of Delegated Regulation (EU) 2015/560: Art. 64(2)(a) (5) Art. 64(2)(a) (6) Art. 64(2)(b) Art. 64(2)(c) Art. 64(2)(d) Art. 64(2)(e) Art. 64(2)(f) Art. 64(2)(g) Art. 64(2)(h) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (7) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (8) Importance (0 to 1): ¦ 2.2.n. Area n: (describe what are the territorial limits of the area n) Priority criteria chosen and respective importance: (If no criteria is selected for this specific area, indicate zero in all columns below) Priority criteria Art. 64(2) of Regulation (EU) No 1308/2013 and Article 2(3) second subparagraph of Delegated Regulation (EU) 2015/560: Art. 64(2)(a) (9) Art. 64(2)(a) (10) Art. 64(2)(b) Art. 64(2)(c) Art. 64(2)(d) Art. 64(2)(e) Art. 64(2)(f) Art. 64(2)(g) Art. 64(2)(h) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (11) Art. 2(3) second subparagraph of Delegated Regulation (EU) 2015/560 (12) Importance (0 to 1): Notification deadline: 1 March (for the first time: 1 March 2016). (1) New entrant (NB: the criteria new entrant and young producer cannot both be chosen at the same time, only one of them can apply). (2) Young producer. (3) Prior behaviour of the producer. (4) Non-profit organisations with a social purpose having received lands confiscated in cases of terrorism and other types of crime. (5) New entrant (NB: the criteria new entrant and young producer cannot both be chosen at the same time, only one of them can apply). (6) Young producer. (7) Prior behaviour of the producer. (8) Non-profit organisations with a social purpose having received lands confiscated in cases of terrorism and other types of crime. (9) New entrant (NB: the criteria new entrant and young producer cannot both be chosen at the same time, only one of them can apply). (10) Young producer. (11) Prior behaviour of the producer. (12) Non-profit organisations with a social purpose having received lands confiscated in cases of terrorism and other types of crime. ANNEX IV Communication referred to in Article 11(1)(e) Table Areas planted without corresponding authorisations after 31 December 2015 and areas grubbed up according to Article 71(3) of Regulation (EU) No 1308/2013 Member State: Date of communication: Wine year or period (1): Areas/Regions Areas (ha) planted without corresponding planting authorisation after 31.12.2015: Areas grubbed up by producers during the wine year Areas grubbed up by the Member State during the wine year Inventory of total areas of non-authorised plantings not yet grubbed up at the end of the wine year (1) (2) (3) (4) 1 2 ¦ Total of Member State: Communication deadline: 1 March. (1) For the first communication, due by 1 March 2017, the data refers to the period between 1.1.2016 and 31.7.2016; for all the subsequent communications, to the wine year preceding the communication. ANNEX V Notifications referred to in Article 11(2)(a) Table A Authorisations for new plantings requested by the applicants Member State: Date of communication: Year: Areas/Regions Number of hectares requested for new plantings which are situated in an area eligible for the production of: PDO wine (1) PGI wine (2) only wine without PDO/PGI Total (1) (2) (3) (4) (5) 1 2 ¦ Total of Member State If limitations apply at the relevant geographic level (Article 63(2) of Regulation (EU) No 1308/2013): per relevant (non) PDO/PGI area: Area requested (ha) (1) (2) (non) PDO/PGI area 1 (non) PDO/PGI area 2 ¦ Notification deadline: 1 November (for the first time: by 1 November 2016). Table B Authorisations for new plantings effectively granted and areas refused Member State: Date of communication: Concerned year: Areas/Regions Number of hectares effectively granted for new plantings which are situated in an area eligible for the production of: Area refused by applicants (Article 6(3)) (ha) PDO wine (3) PGI wine (4) only wine without PDO/PGI Total (1) (2) (3) (4) (5) (6) 1 2 ¦ Total of Member State Area refused by the applicants (Article 6(3)): If limitations apply at the relevant geographic level (Article 63(2) of Regulation (EU) No 1308/2013): per relevant (non) PDO/PGI area: Area granted (ha) Area refused by applicants (Article 6(3)) (ha) Area requested and not granted by the Member State (ha) because: beyond the limits established failed to comply with eligibility criteria (1) (2) (3) (4) (5) (non) PDO/PGI area 1 (non) PDO/PGI area 2 ¦ Notification deadline: 1 November (for the first time: by 1 November 2016). (1) Such areas may also be eligible for the production of PGI wine or wine without GI; none of the areas reported in column (2) should be included in column (3). (2) Such areas may also be eligible for the production of wine without GI, but not PDO wine; none of the areas reported in column (3) should be included in column (4). (3) Such areas may also be eligible for the production of PGI wine or wine without GI; none of the areas reported in column (2) should be included in column (3). (4) Such areas may also be eligible for the production of wine without GI, but not PDO wine; none of the areas reported in column (3) should be included in column (4). ANNEX VI Notifications referred to in Article 11(1)(c) and Article 11(2)(b) Table A Authorisations for replantings  restrictions applied Member State: Date of communication: Year: where appropriate, indicate the restrictions on replantings for the relevant PDO/PGI areas decided by the Member State as referred to in Article 66(3) of Regulation (EU) No 1308/2013 and in Article 4 of Delegated Regulation (EU) 2015/560: PDO area, where appropriate Extent of the restriction (T (1)/P (2)) PDO area 1 PDO area 2 ¦ PGI area, where appropriate Extent of the restriction (T (1)/P (2)) PGI area 1 PGI area 2 ¦ Further information deemed useful to clarify the applications of such restrictions: Notification deadline: 1 March (for the first time: by 1 March 2016). Table B Authorisations for replantings effectively granted Member State: Date of communication: Wine year: Areas/Regions Number of hectares effectively granted for replantings in areas which are eligible for the production of: PDO wine (3) PGI wine (4) wine without PDO/PGI Total (1) (2) (3) (4) (5) 1 2 ¦ Total of Member State Notification deadline: 1 November (for the first time: by 1 November 2016). NB: For the first communication, due by 1 November 2016, the data refers to the period between 1.1.2016 and 31.7.2016; for all the subsequent communications, to the wine year preceding the communication. (1) Total (T): the restriction is absolute, replantings which would conflict with the restrictions decided are completely forbidden. (2) Partial (P): the restriction is not absolute, replantings which would conflict with the restrictions decided are partially allowed to the extent decided by the Member State. (3) Such areas may also be eligible for the production of PGI wine or wine without GI; none of the areas reported in column (2) should be included in column (3). (4) Such areas may also be eligible for the production of wine without GI, but not PDO wine; none of the areas reported in column (3) should be included in column (4). ANNEX VII Notifications referred to in Article 11(4) and Article 11(2)(c) Table A Planting rights granted before 31 December 2015 and converted into authorisations  deadline of conversion Member State: Date of communication: Deadline for conversion: Notification deadline: only one communication by 15 September 2015. Table B Planting rights granted before 31 December 2015 and converted into authorisations  Authorisations effectively granted Member State: Date of communication: Wine year: Areas/Regions Number of hectares effectively granted for areas which are eligible for the production of: PDO wine (1) PGI wine (2) wine without PDO/PGI Total (1) (2) (3) (4) (5) 1 2 ¦ Total of Member State Notification deadline: 1 November (for the first time: 1 November 2016) NB: This table has to be communicated for each wine year (from 1 August of year n-1 until 31 July of the year of the communication) until the 1 November of the year following the end of the deadline referred to in Article 68(1) of Regulation (EU) No 1308/2013 or the deadline decided by the Member State in accordance with Article 9(2) of this Regulation and indicated in table A of this Annex. (1) Such areas may also be eligible for the production of PGI wine or wine without GI; none of the areas reported in column (2) should be included in column (3). (2) Such areas may also be eligible for the production of wine without GI, but not PDO wine; none of the areas reported in column (3) should be included in column (4).